Davis, P. J.:
I concur in the result in this case, but not altogether in the views expressed in the opinion. ‘ The old rules of chancery which were embodied into the Revised Statutes, declared and regulated the cases in which a suitor in the courts of law could come- into a court of equity for equitable relief to enable him to enforce his judgment. To do that he must show that he had exhausted his remedy at law; or that the powers of the law courts were inadequate to afford relief. But under the present system there are no separate courts, but a single court clothed with all the jurisdiction which formerly pertained to both jurisdictions. In a great degree, therefore, the reason of the old rules has failed.'
The right to relief to be granted by courts does not depend now upon the question whether the action is legal or equitable in its nature, for courts are bound to award such relief as a party shows himself entitled to within the scope of his pleadings, whether equitable or legal; and where issue is joined, without regard to the form of his prayer. A party is not to be turned out of court at one door to come into the same court by another, because he has claimed equitable relief when he should have asked for legal, or legal when he should have asked for equitable. The inability to forget the old rules and practice of the former distinct and independent tribunals, and the necessity of showing in each a right to be in that particular court, has led to many errors in administering justice under the new *260system, and particularly, 1 think, in determining when transfers of property to defraud creditors may be attacked for fraud and in what form. The error is perhaps incurable without legislative aid.
This case is within the scope of such errors and must be determined accordingly.
Judgment affirmed, with costs.